ON MOTION ROE REHEARING.
Jenkins, P. J.
The judgment in this case was reversed for the *238reasons set forth in the 9th division of the syllabus, which held that the defendant was entitled to an instruction to the jury as requested in writing that, before the jury would be authorized to consider the disputed testimony relative to the alleged oral promise of the defendant husband to pay the bill, they would have first to determine that the mother-in-law contracted it not in her own behalf and on her own individual credit, but did so acting for and as the agent of the husband, so that such oral promise, if made, woul,d amount to merely a ratification of her acts and conduct done in his behalf. The basis of the ruling rests upon the principle that under the statute of frauds the husband would not be liable under a mere oral promise to assume the debt or default of another. In a motion for rehearing by the defendant in error it is contended that this principle of law was in effect given in charge in the following language : ic On the other hand, I charge you that, if her funeral expenses were contracted to be paid between the plaintiff and a third person, and independent of any responsibility that might arise upon the husband, either express or implied, that in that event the plaintiff would not be entitled to recover in this case against the husband.” Movant also contends that the principle of the statute of frauds is not involved in this case, for the reason that there is no evidence indicating that the debt was anybody else’s than that of the husband, and that he was bound to pay it, whether he promised to do so or not; that his promise to pay it did not increase his responsibility or add to his already existing liability. We do not think that the evidence is at all conclusive that the mother-in-law, in contracting for the funeral expenses, purported to act as agent for the husband. Neither the plaintiff undertaker nor his witness, the mother-in-law, in their testimony swore that she in fact purported to be acting for and on behalf of the husband. It is undisputed that the bill was actually contracted for by. the mother-in-law, and her testimony went no further than to show that no mention was made by her as to the prices to be charged, and no agreement was entered into by her to pay for the same. The undisputed fact that the husband and wife were living separate and apart; the evidence, authorizing a finding that she had voluntarily abandoned him without sufficient provocation prior to her death, and was then living in another city; and the further testimony by the husband that, when he heard of his wife’s death and went to the undertak*239ing establishment, “they at first didn’t want me to see her, finally let me in to see her, I had a pretty hard time in trying to see her,” all raised an issue as to the capacity in which the mother-in-law may have acted when she contracted the debt. It was undisputed that the husband signed no writing by which he agreed to assume the indebtedness. The evidence was in sharp dispute as to whether he orally agreed to pay the funeral expenses. While it is true that the judge in his charge told the jury that, if the debt was contracted as an independent obligation by a third person, the plaintiff could not recover against the husband, the defendant sought to have him explain to the jury that this would be true even though the husband may have orally sought to assume the mother-in-law’s obligation, and that the only way her obligation could be assumed, if it was her obligation, was for him to have so bound himself in writing. Accordingly, while the language of the charge is broad, it does not cover the principles of the statute of frauds, which were involved under the evidence stated, making one of the three sharp issues of fact in the case. This principle of law being applicable, and a timely written request having been made that it be given in charge, the defendant was entitled to have the jury clearly understand that, not only would the husband not be liable if the debt had been contracted for by the mother-in-law in her own behalf, but that such would be the case even though they might believe that he subsequently orally promised to assume the payment thereof.

Rehearing denied.


Stephens and Sutton, JJconcur.